—Judgment unanimously affirmed. Memorandum: On appeal from a judg*1024ment convicting him of attempted robbery in the first degree, defendant contends that the suppression court erred in refusing to suppress physical evidence and his statement. For the reasons stated in the suppression court’s decision, we conclude that defendant’s suppression motion was properly denied. We further conclude that the proof of intent is legally sufficient and that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have examined defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Attempted Robbery, 1st Degree.) Present — Green, J. P., Pine, Wesley, Balio and Boehm, JJ.